          Case 1:20-cv-02885-BAH Document 44 Filed 11/20/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 GRANT TURNER, et al.,

                         Plaintiffs,
                                                           Civil Action No. 20-2885 (BAH)
                         v.
                                                           Chief Judge Beryl A. Howell
 U.S. AGENCY FOR GLOBAL MEDIA,
 et al.,

                         Defendants.

                                              ORDER

       Upon consideration of plaintiffs’ pending Motion for a Preliminary Injunction, ECF No.

12; the memoranda in support and opposition, and the exhibits thereto; the arguments presented

at the hearing held on November 5, 2020; and the full record herein, it is hereby:

       ORDERED that plaintiffs’ Motion for a Preliminary Injunction is GRANTED IN PART

AND DENIED IN PART; and it is further

       ORDERED that defendants shall be PRELIMINARILY ENJOINED from making or

interfering with personnel decisions with respect to individual editorial or journalistic employees

at Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, the Office of Cuba

Broadcasting, and the Middle East Broadcasting Networks; and it is further

       ORDERED that defendants shall be PRELIMINARILY ENJOINED from directly

communicating with editors and journalists, aside from the appointed Presidents and Directors of

Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, the Office of Cuba

Broadcasting, and the Middle East Broadcasting Networks, regarding journalistic or editorial

matters without the consent of the President or Director of the network at which the particular

editor or journalist is employed; and it is further
          Case 1:20-cv-02885-BAH Document 44 Filed 11/20/20 Page 2 of 2




       ORDERED that defendants shall be PRELIMINARILY ENJOINED from conducting

any and all investigations into journalistic content, individual editors or journalists, or alleged

editorial lapses or breaches of journalistic ethics at Voice of America, Radio Free Europe/Radio

Liberty, Radio Free Asia, the Office of Cuba Broadcasting, and the Middle East Broadcasting

Networks, except as provided in the USAGM Procedures for Violations of the Principles,

Standards, or Journalistic Code of Ethics, ECF No. 12-23.



       Date: November 20, 2020




                                                       __________________________
                                                       BERYL A. HOWELL
                                                       Chief Judge
